Stacy, 0. J.
The defendant’s exceptions have not been passed upon either by the clerk or the judge, and under the order of continuance substantial rights are required to be waived to obtain a hearing of any kind. This is contrary to the usual course and practice of the courts. Carter v. Rountree, 109 N. C., 29, 13 S. E., 716. Furthermore, the order in question is not self-executing, and its terms, are conditional. Church v. Church, 158 N. C., 564, 74 S. E., 14. “Alternative or conditional judgments are void.” Lloyd v. Lumber Co., 167 N. C., 97, 83 S. E., 248.
The order will be vacated, to the end that further proceedings may he had as the law directs and the rights of the parties require.
Error.